PER CURIAM.
This petition seeks belated appeal of a judgment and sentence rendered on August 18, 2011. We deny the petition.
Florida Rule of Appellate Procedure 9.140(b)(3) requires the notice of appeal to be filed within 30 days following rendition of the judgment and sentence. The petition alleges that in a letter dated October 18, 2011, the defendant requested that counsel file a notice of appeal. In a post-conviction request for belated appeal, the defendant is required to allege that a timely request was made of counsel to file a notice of appeal. State v. Trowell, 739 So.2d 77, 81 (Fla.1999). This petition fails to allege that a request for appeal was made within 30 days following rendition of the judgment and sentence. Accordingly, the petition for belated appeal is denied on the merits.
VAN NORTWICK, THOMAS, and RAY, JJ., concur.